                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

In re:

Steel City Pops Holding, LLC, et al.,            §
                                                 §     Case Number: 19-04687-DSC-11
                                                 §
                        Debtor(s).               §

                                     NOTICE TO FILE CLAIMS

         Notice is hereby given that there may be assets from which a dividend could be paid in

this case. Any creditor wishing to participate if there are proceeds from assets available for

distribution must, pursuant to Rule 3002 (c)(5) of the Federal Rules of Bankruptcy Procedure,

file a proof of claim on or before May 15, 2020. For governmental units, a proof of claim must

be filed on or before July 13, 2020.

         Notice is further given that should you fail to file a claim within the time fixed, your

claim may be barred. If you have previously filed a claim, you need not file again. A proof of

claim can be obtained at any bankruptcy clerk's office or by visiting

www.uscourts.gov/FormsAndFees.


Dated: February 20, 2020


                                                Joseph E. Bulgarella, Clerk
                                                United States Bankruptcy Court

                                                By: /s/ Leigh Tumlin
                                                       Deputy Clerk


The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, include: Steel City Pops Holding, LLC
(7080) and its Debtor affiliates Steel City Pops B’ham, LLC (4235); Steel City Pops
DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and Steel City Pops, LKY, LLC
(8898) The Debtors’ service address is: 2821 Central Avenue, Birmingham, Alabama
35209.
